El Juez Pbesxdewte Su. HeRhaudez,
emitió la opinión del tribunal.
Es el presente un recurso de apelación interpuesto por la demandada contra sentencia que en 18 de junio de 1917 pronunció la Corte de Distrito de -San Juan, Sección 2a., de-clarando con lugar la demanda radicada por el demandante Agustín M. de Andino para obtener el desalojo de una finca urbana que se describe en dicha demanda.
La sentencia dice como sigue:
“Hoy 18 de junio de 1917, y en corte abierta, se llamó este caso a la vista de la primera comparecencia, señalada para este día, com-pareciendo la parte demandante, por su abogado, quien manifestó hallarse listo para el caso.
‘ ‘ No compareció la parte demandada; pero se presentó el abogado, Señor Ignacio Hernández, manifestando que comparecía por la de-mandada con el único objeto de impugnar el emplazamiento, sin so-meterse a la jurisdicción de la corte; pero sin presentar alegación escrita alguna.
“Declarada sin lugar'la moción del Abogado Señor Hernández, re-tirado éste voluntariamente de la vista, la parte demandante presentó' su prueba, consistente en dos documentos, sin que ofreciese prueba testifical alguna.
“En virtud de la prueba ofrecida y de la incomparecencia de la parte demandada, en forma, la corte dicta sentencia, declarando con lugar la demanda y disponiendo que la parte demandada deso-cupe dentro del término de 20 días la finca objeto de la demanda, * * sin especial condenación de' costas.”
El diligenciado del emplazamiento consigna entre otras cosas que el emplazamiento fue notificado personalmente a Juana Canales, en su casa, con copia del mismo y de la de-manda, sin expresar el apercibimiento ordenado por la Sec-ción 5a. de la Ley de Desahucio de 9 de marzo de 1905, de que no compareciendo por sí o por legítimo apoderado se decretaría el desahucio sin más citarla ni oirla.
*136Alega la. apelante como fundamento del recurso que la sentencia es nula pues la corte no adquirió jurisdicción so-bre la persona de la demandada por no haber sido emplazada legalmente. El apelado sostiene que una moción de compa-recencia especial to quash the summons, o sea para anular el emplazamiento, debe hacerse por escrito alegando las razo-nes que la justifiquen.
Entendemos que las alegaciones en las cortes de distrito -deben hacerse por escrito en consonancia con los artículos 118 y 135 del Código de Enjuiciamiento Civil, según sostuvo el Juez Sr. MacLeary en su opinión concurrente en el caso de Olivieri et al v. MckJones, 17 D. P. R. 1164, cuya doctrina fué aceptada por este tribunal en el caso de Mongil v. Castro, Juez de Distrito, 19 D. P. R. 683; pero ello no impide al juez inferior ni tampoco a esta Corte Suprema considerar si ha habido o no jurisdicción sobre la parte demandada, exami-nando si el diligenciado del emplazamiento llena los requi-sitos sustanciales prevenidos por la ley, pues los motivos de excepción que se basan en la falta de jurisdicción de la corte y en la carencia de. hechos determinantes de una causa de acción pueden tratarse también motu propio o de oficio sin necesidad de que sean alegados ante la corte de distrito o ante la Corte Suprema según jurisprudencia repetida de este tribunal.
Para que un demandado quede sujeto a la jurisdicción de la corte es necesario que se le cite en la forma que la ley prescribe y además que se devuelva a la corte una constan-cia de haberse llevado a efecto la citación, de la cual aparezca que los requisitos exigidos por el estatuto se cumplieron de-bidamente, sin perjuicio de lo dispuesto en el artículo 98 del Código de Enjuiciamiento Civil. Orcasitas v. Márquez et al, 19 D. P. R. 477.
En el caso de López v. Meléndez, 22 D. P. R. 156, resol-vimos implícita o tácitamente la cuestión que ahora estamos examinando, al decidir que en un pleito de desahucio en que se hace la citación del demandado con apercibimiento de que *137.si no comparece a formular sus alegaciones se continuará el pleito por todos sus trámites sin más citarlo ni oirlo hasta ■dictarse la sentencia qne proceda, se había cumplido sustan-■cialmente con el estatuto. En el presente caso no se hizo apercibimiento alguno y por tanto en ese particular no se ■cumplió con el estatuto. La corte no adquirió -jurisdicción ■sobre la persona del demandado."
Véase también el caso de Rubio v. Rodríguez, Juez Municipal, 25 D. P. R. 182, en el que al examinar un recurso de certiorari dijimos que en la petición no se alegaba que al diligenciarse la citación se apercibiera al demandado de qne no compareciendo por sí o por legítimo apoderado se decre-taría el desahucio sin más citarlo ni oirlo, según previene la sección 5a. de la ley sobre la materia, aprobada en 9 de marzo de 1905, no apareciendo qne en la citación se llenaran todas las formalidades prevenidas por la ley y siendo por tanto defectuosa la demanda de certiorari.
Entendemos que cualquier irregularidad no vicia de nu-lidad el emplazamiento, y nos referimos para ello a lo doc-trina establecida en los casos do Serrano v. Berdiel et al, 22 D. P. R. 445, y Llorens v. Castillo, Juez Municipal, 22 D. P. R. 670, pero la omisión del apercibimiento ordenado por el apar-tado 2°. de la sección 5a. de la Ley de Desahucio constituye un defecto sustancial que vicia de nulidad el emplazamiento por privar al demandado del derecho a que se le informe de lo que puede ocurrirle si no comparece.
Es de revocarse la sentencia apelada y devolverse el caso al juez para que proceda con arreglo a los principios que de-jamos establecidos.

Revocada la sentencia apelada y devibélto el caso para que se proceda con arreglo a los principios establecidos.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Asociado Sr. Alclrey no intervino en la resolu-ción de este caso.